Citation Nr: 1432951	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for prostatitis. 

In February 2012, the Veteran testified at a videoconference hearing before the Board.  At the hearing, the Veteran provided testimony alleging that he was having fecal incontinence attributable to his prostatitis.  As this issue has not been developed, it is referred back to the RO for development.  A transcript of that hearing has been associated with his claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, at the hearing and the pre-hearing conference, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In April 2012, the Board remanded the claim to the RO for additional development.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently in receipt of a TDIU, effective July 11, 2002.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

During the appeals period, chronic prostatitis was not manifested by the need to wear absorbent materials which must be changed four or more times per day.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for chronic prostatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (1).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letters in September 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.    

To the extent that complete notice may not have been issued to the Veteran prior to the adverse determination on appeal, fully compliant notice has been issued, and the claim was readjudicated most recently in a November 2012 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

In this case, the Veteran has been afforded adequate VA examinations, most recently in May 2012.   The examination report was thorough and contains necessary findings to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

The Board finds that all necessary assistance has been provided to the Veteran.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Legal criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21(2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's prostatitis disability is currently rated as 40 percent disabling pursuant to Diagnostic Code (DC) 7527.   This Code provides that prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527. 

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  38 C.F.R. § 4.115a.

III. Background

On VA examination in October 2007, the Veteran reported urinating about 5-6 times a day.  He noted it started and stopped, and he did not feel that he had fully emptied.  Sometimes, he stated, he noticed small amounts of pus from his penis about every 6 months.  He wore diapers at night time, but during daytime he had no problems with incontinence.  Examination of the penis, testes and scrotum was normal without urethral discharge.  There were no complaints of tenderness over the prostate.  The diagnoses were recurrent prostatitis and psychogenic urinary incontinence.

On VA examination in July 2011, the Veteran reported being incontinent of bowel and bladder.  He reported voiding dysfunction, urgency, hesitancy/difficulty starting a stream, and dribbling with daytime voiding at intervals of 2 to 3 hours and nocturia of 3 times plus.  He experienced urinary stress incontinence and leakage requiring absorbent material which must be changed 2-4 times daily.  He reported using diapers for about 6 years due to urinary and fecal incontinence, and he stated he changed them about 4 times daily.  He had no history of hospitalization, surgery, neoplasm, obstructive voiding, urinary tract stones, renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  He had no history of trauma to the genitals, or genitourinary diseases.  He had multiple episodes of chronic prostatitis and many courses of antibiotics.  He reported a recent, 6 month course of tetracycline treatment without improvement.  The prostate was noted to be enlarged and tender.

On VA examination in May 2012, the examiner noted that the Veteran experienced a voiding dysfunction with urinary leakage requiring absorbent material which must be changed 2-4 times daily.  He also required the use of appliances-he used diapers due to urinary and fecal incontinence, changing his diapers 3-4 times daily.  His urinary frequency caused daytime voiding at intervals of 1 to 2 hours and nocturia of 5 times or more.  He also had obstructive voiding with decreased force of stream and recurrent urinary tract infections secondary to obstruction.  The prostate was noted to be tender and difficult to examine fully.

Examination revealed a normal penis, testicles, and epididymis.  The prostate was tender and difficult to fully examine.  The Veteran had no benign or malignant neoplasm, scars or other pertinent findings.  No renal failure or renal dysfunction was noted.  The examiner noted that the Veteran was in the examining room for 45 minutes and did not require going to the bathroom.  He had been treated at the VAMC since 1980 with Bactrim and tetracycline, and recently with Cipro.  

The examiner noted that he had been asked to comment on the veteran's claim of fecal incontinence.  He noted that this was less likely as not incurred in or caused by prostatitis.  He explained that a broad range of conditions caused fecal incontinence including constipation and diarrhea.  Chronic prostatitis, however, did not cause fecal incontinence.  The Board notes that although the examiner had been asked to comment on the claim of fecal incontinence, this issue is not currently before the Board and has been referred back to the RO.

IV.  Analysis

After review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted.  

On VA examination in October 2007, the Veteran reported wearing diapers at night time, but not having problems with incontinence during the day.  On VA examination in July 2011 and May 2012, he reported urinary stress incontinence and leakage requiring absorbent material which must be changed 2-4 times daily.  The October 2007 VA examiner diagnosed psychogenic incontinence. 

The Veteran also testified at the February 2012 videoconference that he had urine leakage requiring the wearing of absorbent materials requiring changing up to four times per day. 

The Board notes that none of the VA examinations or medical records reveals any evidence of renal failure or renal dysfunction.  The rating criteria for urinary frequency provide a maximum 40 percent rating; and obstructive voiding and urinary tract infection provides a maximum 30 percent rating.  Thus higher ratings under these criteria are not available.  The only available higher rating is under the criteria for voiding dysfunction.

The Board acknowledges that the Veteran himself believes that his service-connected prostatitis warrant the assignment of a higher rating.  As a lay person, he is certainly competent to describe symptoms arising from his disability, which are within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159 (a) (2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nevertheless, the Board has reason to question the overall veracity of the Veteran's lay assertions in light of the competing evidence of record.  Specifically, at the February 2012 videoconference hearing, the Veteran testified that he was experiencing voiding dysfunction and that his condition was continually growing in severity.  Specifically, he alleged that his condition has gotten "worse," and that his use of absorbent pads has increased to his needing to change his garments about four times per day.  At the time of his hearing, however, when questioned the Veteran admitted that he was not wearing any protective garments.  See February 2012 Videoconference, transcript pp. 3-5.

The Veteran's testimony expressly indicates that the Veteran does not require the wearing of absorbent materials constantly, and places into question the severity of his service-connected disability.  Such a finding, which the Veteran has not expressly rebutted, casts doubt on the overall credibility of his lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

To warrant an increased rating for the Veteran's chronic prostatitis under Diagnostic Code 7527, the Veteran's symptomatology would need to meet the scheduler criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  As noted above, the rating criteria for urinary tract infections only allow for a maximum of a 30 percent disability rating, and as the Veteran's prostatitis has been rated at a minimum of 40 percent by the RO throughout the period of appeal, the Veteran's service-connected prostatitis is rated for voiding dysfunction.  

The Veteran's statements and the medical evidence indicate that the predominant symptom is voiding dysfunction.  Under the Rating Schedule, only one rating is assigned based on the predominant disability.  The higher rating of 60 percent based on voiding dysfunction would require the use of an appliance or disability that required him to change the absorbent material more than four times a day.  Neither the medical evidence or the Veteran's lay statements or testimony indicate that he needs to change the absorbent material more than four times a day.  Therefore, the Board denies a schedular rating in excess of 40 percent.  At no time did the disability more nearly approximate the next higher rating, and thus staged ratings are also not warranted.  As discussed above, the Veteran does not have another pre-dominant disability, such as renal dysfunction, that would allow for consideration of higher ratings based on other symptoms.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the record does not establish that the rating criteria are inadequate to rate the Veteran's disability.  To the contrary, the symptoms that the Veteran describes (frequent voiding) are the symptoms specifically included in the criteria found in the rating schedule for his disability.  The schedular rating criteria specifically provides for prostate gland injuries, infections, hypertrophy, and postoperative residuals, rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527. 

In this case, comparing the Veteran's prostatitis to the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate to rate the Veteran's disability.  The criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for prostatitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


